           Case 1:20-cv-03404-3JP Document 13            Filed 10/12/20    Page 1 of 34




                 UNITED STATES COURT OF INTERNATIONAL TRADE


 BRUNSWICK CORPORATION;
 ATTWOOD CORPORATION; GARELICK
 MFG. CO.; LAND ‘N’ SEA
 CORPORATION; LENCO MARINE                         Court No. 20-03404
 SOLUTIONS, LLC; POWER PRODUCTS,
 LLC; BRUNSWICK FAMILY BOAT CO,
 INC.; BLUE SEA SYSTEMS, INC.,
                      Plaintiffs,
            v.
 UNITED STATES OF AMERICA; OFFICE
 OF THE UNITED STATES TRADE
 REPRESENTATIVE; ROBERT E.
 LIGHTHIZER, U.S. TRADE
 REPRESENTATIVE; U.S. CUSTOMS &
 BORDER PROTECTION; MARK A
 MORGAN, U.S. CUSTOMS & BORDER
 PROTECTION ACTING COMMISSIONER,
                      Defendants.

                                    AMENDED COMPLAINT

       Plaintiffs Brunswick Corporation (having imported under its Life Fitness Division,

Mercury Marine Division, Lowe Boats Division, Princecraft Boats Division, and Sea Ray

Division), Attwood Corporation; Garelick Mfg. Co., Land ‘N’ Sea Corporation, Lenco Marine

Solutions, LLC, Power Products, LLC, Brunswick Family Boat Co, Inc., and Blue Sea Systems,

Inc. (collectively, “Brunswick Corporation”), by and through its attorneys, alleges and states as

follows:

       1.        This action concerns Defendants’ prosecution of a trade action impacting over

$500 billion in imports from the People’s Republic of China. This Complaint focuses on

Defendants’ unlawful imposition of a third and fourth round of tariffs on products covered by so-

called “List 3” and “List 4A.” Notice of Modification of Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83
         Case 1:20-cv-03404-3JP Document 13               Filed 10/12/20      Page 2 of 34




Fed. Reg. 47,974 (Sept. 21, 2018); Notice of Modification of Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

84 Fed. Reg. 43,304 (Aug. 20, 2019) (publishing List 4A).

       2.        The Trade Act of 1974 (“Trade Act”) did not confer authority on Defendants to

escalate tariffs for however long, and by whatever means, they choose. The Office of the United

States Trade Representative (“USTR”) conducted an investigation into China’s unfair intellectual

property policies and practices pursuant to Section 301 of the Trade Act (19 U.S.C. § 2411).

Section 304 of the Trade Act (19 U.S.C. § 2414) required USTR to determine what action to

take, if any, within 12 months after initiation of that investigation. But USTR failed to issue List

3 or List 4A within that window. USTR may not fall back on its “modification” authority under

Section 307 of the Trade Act (19 U.S.C. § 2417) to salvage List 3 and List 4. Section 307 of the

Trade Act does not permit USTR to expand the imposition of tariffs to other imports from China

for reasons untethered to the unfair intellectual property policies and practices it originally

investigated under Section 301 of the Trade Act. Yet that is exactly what Defendants did here

when they promulgated the List 3 and List 4A duties in response to China’s retaliatory duties and

other unrelated issues. And even if USTR deems the existing tariffs “no longer appropriate,” as

it also did here, the Trade Act permits USTR only to delay, taper, or terminate—not ratchet up—

the actions it has already taken.

       3.        The arbitrary manner in which Defendants implemented the List 3 and List 4A

tariff actions also violates the Administrative Procedure Act (“APA”). USTR (1) failed to

provide sufficient opportunity for comment, e.g., requiring interested parties to submit

affirmative and rebuttal comments on proposed List 3 on the same day; (2) failed to consider

relevant factors when making its decision, e.g., undertaking no analysis of the supposed



                                                  2
         Case 1:20-cv-03404-3JP Document 13                 Filed 10/12/20      Page 3 of 34




“increased burden” imposed on U.S. commerce from the unfair policies and practices that it

originally investigated; and (3) failed to connect the record facts to the choices it made. Indeed,

despite receiving approximately 10,000 comments, USTR said nothing about how those

comments shaped its final promulgation of List 3 and List 4A. USTR’s preordained decision-

making bears no resemblance to the standards that the APA demands.

         4.      The Court should set aside Defendants’ actions as ultra vires and otherwise

 contrary to law, as well as order Defendants to refund (with interest) any duties paid by

 Brunswick Corporation Pursuant to List 3 and List 4A.

                                          JURISDICTION

        5.       The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

commenced against the United States, its agencies, or its officers, that arises out of any law of

the United States providing for . . . tariffs, duties, fees, or other taxes on the importation of

merchandise for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

                                              PARTIES

        6.       Brunswick Corporation (“Brunswick” or “Company”) is a Delaware corporation

incorporated on December 31, 1907. It is a leading global designer, manufacturer, and marketer

of recreational marine products including marine engines, boats, and parts and accessories for

those products. The Company’s engine-related products include: outboard, sterndrive, and

inboard engines; trolling motors; propellers; engine control systems; electrical components and

integrated systems; and marine parts and accessories. The Company manufactures a variety of

boats, including fiberglass sport boats, cruisers, sport fishing and center-console, offshore

fishing, aluminum and fiberglass fishing, pontoon, utility, deck, inflatable, tow/wake, and heavy-

gauge aluminum boats among others. Brunswick also manufactures and supplies parts and
                                                   3
        Case 1:20-cv-03404-3JP Document 13               Filed 10/12/20      Page 4 of 34




accessories for original equipment manufacturers of many types of crafts and vehicles,

aftermarket parts and accessory retailers and distributors, and for internal production.

Additionally, the Company explores, invests in, and develops growth opportunities in key

strategically, synergistically, and technologically adjacent markets. Brunswick Corporation has

made numerous entries for its brands under the non-exhaustive attached list of HTSUS

subheadings, which are subject to the additional ad valorem duties under List 3 and/or List 4A.

       7.       Defendant United States of America received the disputed tariffs and is the

statutory defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1)(B).

       8.       The Office of the USTR is an executive agency of the United States charged

with investigating a foreign country’s trade practices under Section 301 of the Trade Act and

implementing “appropriate” responses, subject to the direction of the President. USTR conducted

the Section 301 investigation at issue and made numerous decisions regarding List 3 and List 4A.

       9.       Ambassador Robert Lighthizer currently holds the position of USTR and serves

as the director of the Office of the USTR. In these capacities, he made numerous decisions

regarding List 3.

       10.      Defendant U.S. Customs & Border Protection (“CBP”) is the agency that

collects duties on imports. CBP collected payments made by Brunswick Corporation to account

for the tariffs imposed by USTR under List 3 and List 4A.

       11.      Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity,

he oversees CBP’s collection of duties paid by Brunswick Corporation under List 3 and List 4A.

                                           STANDING

       12.     Brunswick Corporation has standing to sue because it is “adversely affected or

aggrieved by agency action within the meaning of” the APA. 5 U.S.C. § 702; see 28 U.S.C. §

2631(i) (“Any civil action of which the Court of International Trade has jurisdiction . . . may be
                                                 4
         Case 1:20-cv-03404-3JP Document 13               Filed 10/12/20     Page 5 of 34




commenced in the court by any person adversely affected or aggrieved by agency action within

the meaning of Section 702 of title 5.”). Tariffs imposed by Defendants pursuant to List 3 and

List 4A adversely affected and aggrieved Brunswick Corporation because it was required to pay

these unlawful duties.

                                TIMELINESS OF THE ACTION

       13.       A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within

two years after the cause of action first accrues.” 28 U.S.C. § 2636(i).

       14.       The instant action contests action taken by Defendants that resulted in List

3 and List 4A. Notice of Modification of Section 301 Action: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

47,974 (Sept. 21, 2018); Notice of Modification of Section 301 Action: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property and Innovation, 84 Fed.

Reg. 43,304, 43,306-29 (Aug. 20, 2019). As to the action resulting in List 3, Brunswick

Corporation’s claims accrued at the earliest on September 21, 2018, when USTR published

notice of List 3 in the Federal Register. 83 Fed. Reg. 47,974. As to the action resulting in List

4A, Brunswick Corporation’s claims accrued at the earlies on August 20, 2019, when USTR

published notice of List 4A in the Federal Register. 84 Fed. Reg. 43,304. Brunswick Corporation

has therefore timely filed this action.

                                          RELEVANT LAW

       15.       Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s

trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable or

discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on

imports from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).



                                                 5
        Case 1:20-cv-03404-3JP Document 13               Filed 10/12/20      Page 6 of 34




       16.      Section 304 of the Trade Act requires USTR to determine what action to take,

if any, within 12 months after the initiation of the underlying investigation. Id. §

2414(a)(1)(B), (2)(B).

       17.      Section 307 of the Trade Act (in pertinent part) allows USTR to “modify or

terminate” an action taken pursuant to Section 301 of the Trade Act either when the “burden or

restriction on United States commerce” imposed by the investigated foreign country’s practice

has “increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B),

(C).

                                  PROCEDURAL HISTORY

 I.    USTR’s Investigation

       18.     The current U.S.-China trade war grew from a narrow dispute. On August 14,

2017, President Trump directed Ambassador Lighthizer to consider initiating a targeted

investigation pursuant to Section 301(b) of the Trade Act concerning China’s laws, policies,

practices, and actions related to intellectual property, innovation, and technology. Addressing

China’s Laws, Policies, Practices, and Actions Related to Intellectual Property, Innovation, and

Technology, 82 Fed. Reg. 39,007 (Aug. 17, 2017). According to the President, certain Chinese

“laws, policies, practices, and actions” on intellectual property, innovation, and technology “may

inhibit United States exports, deprive United States citizens of fair remuneration for their

innovations, divert American jobs to workers in China, contribute to our trade deficit with China,

and otherwise undermine American manufacturing, services, and innovation.” Id.

       19.      Four days later, on August 18, 2017, USTR formally initiated an investigation

into “whether acts, policies, and practices of the Government of China related to technology

transfer, intellectual property, and innovation are actionable under [Section 301(b) of] the

Trade Act.” Initiation of Section 301 Investigation; Hearing; and Request for Public Comments:
                                                 6
        Case 1:20-cv-03404-3JP Document 13               Filed 10/12/20     Page 7 of 34




China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 82 Fed. Reg. 40,213 (Aug. 24, 2017).

       20.      Seven months later, on March 22, 2018, USTR released a report announcing

the results of its investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings

of the Investigation Into China’s Acts, Policies, And Practices Related to Technology

Transfer, Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar.

22, 2018), available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF.

USTR found that certain “acts, policies, and practices of the Chinese government related to

technology transfer, intellectual property, and innovation are unreasonable or discriminatory and

burden or restrict U.S. commerce.” Id. at 17. USTR based its findings on (1) China’s use of

foreign ownership restrictions, foreign investment restrictions, and administrative licensing and

approval processes to pressure technology transfers from U.S. to Chinese companies, id. at

45; (2) China’s use of licensing processes to transfer technologies from U.S. to Chinese

companies on terms that favor Chinese recipients, id. at 48; (3) China’s facilitation of

systematic investment in, and acquisition of, U.S. companies and assets by Chinese entities to

obtain technologies and intellectual property for purposes of large-scale technology transfer, id.

at 147; and (4) China’s cyber intrusions into U.S. computer networks to gain access to valuable

business information, id. at 171. In its report, USTR did not quantify the burden or restriction

imposed on U.S. commerce by the investigated practices.

       21.      On the same date, USTR published a “Fact Sheet” stating that “[a]n interagency

team of subject matter experts and economists estimates that China’s policies result in harm to

the U.S. economy of at least $50 billion per year.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at https://ustr.gov/about-



                                                 7
        Case 1:20-cv-03404-3JP Document 13               Filed 10/12/20     Page 8 of 34




us/policy-offices/press-office/fact-sheets/2018/march/Section-301-fact-sheet. USTR also

indicated that, consistent with a directive from President Trump, it would “propose additional

tariffs” of 25% ad valorem “on certain products of China, with an annual trade value

commensurate with the harm caused to the U.S. economy resulting from China’s unfair

policies.” Id.; see Actions by the United States Related to the Section 301 Investigation of

China’s Laws, Policies, Practices, or Actions Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 13,099 (Mar. 27, 2018) (President Trump’s directive).

 II.   Lists 1 & 2

       22.      Between April and August 2018 (i.e., within the 12-month statutory deadline

from the initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)),

Defendants undertook a series of actions to remedy the estimated harm to the U.S. economy

caused by the investigated unfair practices, ultimately imposing duties on imports from China

covered by the so- called Lists 1 and 2.

       23.      On April 6, 2018, USTR published notice of its intent to impose “an additional

duty of 25 percent on a list of products of Chinese origin.” Notice of Determination and Request

for Public Comment Concerning Proposed Determination of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list

covered 1,333 tariff subheadings with a total value of “approximately $50 billion in terms of

estimated annual trade value for calendar year 2018.” Id. at 14,907. USTR explained that it chose

$50 billion because that amount was “commensurate with an economic analysis of the harm

caused by China’s unreasonable technology transfer policies to the U.S. economy, as covered by

USTR’s Section 301 investigation.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE,

Under Section 301 Action, USTR Releases Proposed Tariff List on Chinese Products (Apr. 3,
                                                 8
         Case 1:20-cv-03404-3JP Document 13              Filed 10/12/20     Page 9 of 34




2018), available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/april/under-section-301- action-ustr.

        24.     On June 20, 2018, USTR published notice of its final list of products subject to

an additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR explained that it had “narrow[ed]

the proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an approximate

annual trade value of $34 billion.” Id. at 28,711.

        25.     At the same time that it finalized List 1, USTR announced that it intended to

impose a 25% ad valorem duty on a second proposed list of Chinese products in order to

“maintain the effectiveness of [the] $50 billion trade action” grounded in its Section 301

investigation. Id. at 28,712. USTR announced a proposed “List 2” covering 284 tariff

subheadings with “an approximate annual trade value of $16 billion.” Id. at 28,711-12.

        26.     On August 16, 2018, USTR published notice of the final list of products subject

to an additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose

“annual trade value . . . remains approximately $16 billion.” Notice of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).

 III.   List 3 and List 4

        27.     As soon as USTR announced the results of its investigation in March 2018,

tensions between the governments of China and the United States escalated dramatically. In the

months that followed, Defendants widely expanded the scope of the tariffs imposed under

Section 301 of the Trade Act to cover imports worth more than $500 billion—ten times the
                                                 9
        Case 1:20-cv-03404-3JP Document 13              Filed 10/12/20     Page 10 of 34




amount it had deemed “commensurate” with the findings of USTR’s original investigation.

Defendants did so for reasons untethered to the unfair practices that USTR had investigated,

namely China’s reciprocal countermeasures and a multitude of grievances related to China’s role

on the world stage.

       A.       List 3

       28.      Shortly after President Trump directed USTR in April 2018 to consider

imposing duties on $50 billion in Chinese products, China promptly threatened to impose

retaliatory duties on the same value of imports from the United States. In response, President

Trump “instructed the USTR to consider whether $100 billion of additional tariffs would be

appropriate under Section 301” due to “China’s unfair retaliation.” THE WHITE HOUSE, Statement

from Donald J. Trump on Additional Proposed Section 301 Remedies (Apr. 5, 2018), available

at https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-

additional -proposed-section-301-remedies/.

       29.      When USTR finalized List 1 in mid-June 2018, President Trump warned China

that he would consider imposing additional tariffs on Chinese goods if China retaliated

against the United States. E.g., Vicki Needham & Max Greenwood, Trump Announces Tariffs on

$50 Billion in Chinese Goods, THE HILL (June 15, 2018), available at

http://thehill.com/homenews/ administration/392421-trump-announces-tariffs-on-50-billion-in-

chinese-goods (“The president said the United States will pursue additional tariffs if China

retaliates ‘such as imposing new tariffs on United States goods, services or agricultural

products; raising non-tariff barriers; or taking punitive actions against American exporters or

American companies operating in China.’”).




                                                10
        Case 1:20-cv-03404-3JP Document 13               Filed 10/12/20     Page 11 of 34




       30.      Following through on his warning, on June 18, 2018, President Trump

formally directed USTR to consider whether the United States should impose additional duties on

products from China with an estimated trade value of $200 billion—despite USTR having not

yet implemented List 1 and List 2. President Trump acknowledged that China’s threatened

retaliatory “tariffs on $50 billion worth of United States exports” motivated his decision. THE

WHITE HOUSE, Statement from the President Regarding Trade with China (June 18, 2018),

available at https://www.whitehouse.gov/briefings-statements/statement-president-regarding-

trade-china-2/ (“This latest action by China clearly indicates its determination to keep the

United States at a permanent and unfair disadvantage, which is reflected in our massive $376

billion trade imbalance in goods. This is unacceptable.”).

       31.      Acknowledging the purpose of the President’s directive, USTR stated that it

would design the newly proposed duties to address China’s threatened retaliatory measures,

rather than any of the harms identified in its Section 301 investigation. OFFICE OF THE UNITED

STATES TRADE REPRESENTATIVE, USTR Robert Lighthizer Statement on the President’s

Additional China Trade Action (June 18, 2018), available at https://ustr.gov/about-us/policy-

offices/press-office/press-releases/2018/june/ustr-robert-lighthizer-statement-0 (explaining that,

although Lists 1 and 2 “were proportionate and responsive to forced technology transfer and

intellectual property theft by the Chinese” identified in the Section 301 investigation, the

proposed duties for a third list of products were necessary to respond to the retaliatory and

“unjustified tariffs” that China may impose to target “U.S. workers, farmers, ranchers, and

businesses”).

       32.      Despite these warnings from Defendants, China retaliated by imposing 25% ad

valorem tariffs on $50 billion in U.S. goods implemented in two stages of $34 billion and $16



                                                 11
          Case 1:20-cv-03404-3JP Document 13                  Filed 10/12/20       Page 12 of 34




billion on the same dates the United States began collecting its own 25% tariffs under List 1

(July 6, 2018) and List 2 (August 23, 2018).

        33.       About a week after China imposed its first round of retaliatory duties,

USTR published notice of its proposal to “modify the action in this investigation by

maintaining the original $34 billion action and the proposed $16 billion action, and by taking a

further, supplemental action” in the form of “an additional 10 percent ad valorem duty on [a

list of] products [from] China with an annual trade value of approximately $200 billion.”

Request for Comments Concerning Proposed Modification of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 33,608, 33,608 (July 17, 2018). USTR invoked Section 307(a)(1)(C) of

the Trade Act, pursuant to which USTR “may modify or terminate any action, subject to the

specific direction, if any, of the President with respect to such action, . . . if . . . such action is being

taken under [Section 301(b)] of this title and is no longer appropriate.” Id. at 33,609 (citing 19

U.S.C. § 2417(a)(1)(c)). USTR initially set a deadline of August 17, 2018 for initial comments;

August 20-23, 2018 for a public hearing; and August 30, 2018 for rebuttal comments. Id. at

33,608.

        34.       In its notice, USTR confirmed that it had relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as

justification “China’s response to the $50 billion action announced in the investigation and its

refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion in its

proposed action to the level of retaliatory duties imposed by China on U.S. imports, noting that

“action at this level is appropriate in light of the level of China’s announced retaliatory action

($50 billion) and the level of Chinese goods imported into the United States ($505 billion in



                                                     12
        Case 1:20-cv-03404-3JP Document 13              Filed 10/12/20     Page 13 of 34




2017).” Id.; see also id. (Because “China’s retaliatory action covers a substantial percentage of

U.S. goods exported to China ($130 billion in 2017),” “the level of the U.S. supplemental action

must cover a substantial percentage of Chinese imports.”). Although it pointed to China’s

retaliatory measures, USTR did not identify any increased burdens or restrictions on U.S.

commerce resulting from the unfair practices that USTR had investigated. See id.

       35.        USTR’s contemporaneous press statements corroborated the contents of its

notice: China’s retaliatory duties motivated its proposed action. Ambassador Lighthizer stated

that the proposed action came “[a]s a result of China’s retaliation and failure to change its

practice.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by U.S. Trade

Representative Robert Lighthizer on Section 301 Action (July 10, 2018), available at

https://ustr.gov/about- us/policy-offices/press-office/press-releases/2018/july/statement-us-trade-

representative.

       36.        That same day, President Trump suggested that the United States’ trade

imbalance with China supported the decision. @realDonaldTrump, TWITTER (July 10, 2018, 9:17

PM EDT), https://twitter.com/realDonaldTrump/status/1005982266496094209. Over the

following weeks, President Trump also expressed his frustration over China’s purported

manipulation of its currency and national monetary policy, as well as his continued displeasure

over China’s retaliatory tariffs and the trade imbalance between the two nations. See, e.g.,

@realDonaldTrump, Twitter (July 20, 2018, 8:43 AM EDT),

https://twitter.com/realDonaldTrump/status/1020287981020729344; @realDonaldTrump,

TWITTER (July 20, 2018, 8:51 AM EDT),

https://twitter.com/realDonaldTrump/status/1020290163933630464; @realDonaldTrump,

TWITTER (July 25, 2018, 7:20 AM EDT),



                                                13
        Case 1:20-cv-03404-3JP Document 13                Filed 10/12/20      Page 14 of 34




https://twitter.com/realDonaldTrump/status/1022079127799701504; @realDonaldTrump,

Twitter (July 25, 2018, 7:01 AM EDT),

https://twitter.com/realDonaldTrump/status/1022074252999225344.

       37.       Within days of these statements, Ambassador Lighthizer announced that, in light

of China’s retaliatory duties, USTR would propose to increase the additional duty from 10% to

25% ad valorem. Rather than addressing the practices that USTR investigated pursuant to

Section 301 of the Trade Act, he stated that China “[r]egrettably . . . has illegally retaliated

against U.S. workers, farmers, ranchers and businesses.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Statement by U.S. Trade Representative Robert Lighthizer on Section 301

Action (Aug. 1, 2018), available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/august/statement-us-trade-representative.

       38.       Shortly thereafter, USTR, at the direction of President Trump, formally proposed

“raising the level of the additional duty in the proposed supplemental action from 10 percent to

25 percent.” Extension of Public Comment Period Concerning Proposed Modification of Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR also

set new dates for a public hearing over six days ending on August 27, 2018. See id.; see also

OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Public Hearings on Proposed Section

301 Tariff List (Aug. 17, 2018) (modifying hearing schedule), available at https://ustr.gov/about-

us/policy- offices/press-office/press-releases/2018/august/public-hearings-proposed-section-301.

       39.       At the same time, USTR adjusted the deadlines for the submission of

written comments, setting September 6, 2018—less than a month later—as the new deadline

for both initial and rebuttal comments from the public. 83 Fed. Reg. at 38,761. That adjustment,



                                                  14
        Case 1:20-cv-03404-3JP Document 13                Filed 10/12/20   Page 15 of 34




deviating from its past practices, prevented both USTR and the public from considering initial

comments at the hearing, and left insufficient time for interested parties to review and respond

to the initial comments filed by other parties. USTR also limited each hearing participant to

five minutes. Docket No. USTR-2018-0026, https://beta.regulations.gov/document/USTR-

2018-0026-0001. Despite those obstacles, approximately 350 witnesses appeared at the six-

day hearing, and the public submitted over 6,000 comments.

       40.       Just eleven days after receiving final comments from the public, President

Trump announced that he had directed USTR “to proceed with placing additional tariffs on

roughly $200 billion of imports from China.” THE WHITE HOUSE, Statement from the President

(Sep. 17, 2018) https://www.whitehouse.gov/briefings-statements/statement-from-the-president-

4/. Once again, the President made clear that China’s response to the $50 billion tariff action

(i.e., List 1 and List 2 duties) motivated his decision, and he immediately promised to proceed

with “phase three” of the plan—an additional $267 billion tariff action—“if China takes

retaliatory action against our farmers or other industries.” Id.

       41.       Following the President’s announcement, USTR published notice of the final

list of products subject to an additional duty, a list commonly known as “List 3.” 83 Fed. Reg.

at 47,974. USTR imposed a 10% ad valorem tariff that was set to rise automatically to 25%

on January 1, 2019. Id. USTR determined that the List 3 duties would apply to all listed

products that enter the United States from China on or after September 24, 2018. Id. USTR did

not respond to any of the over 6,000 comments that it received or any of the testimony provided

by roughly 350 witnesses. Id.

       42.       As legal support for its action, USTR for the first time cited Section

307(a)(1)(B) of the Trade Act, which provides that USTR “may modify or terminate any action,



                                                 15
        Case 1:20-cv-03404-3JP Document 13                  Filed 10/12/20      Page 16 of 34




subject to the specific direction . . . of the President . . . taken under Section 301 if . . . the burden

or restriction on United States commerce of the denial of rights, or of the acts, policies, or

practices, that are the subject of such action has increased or decreased.” Id. (brackets omitted).

USTR stated that the relevant burden “continues to increase, including following the one-year

investigation period,” adding that “China’s unfair acts, policies, and practices include not just

its specific technology transfer and IP polices referenced in the notice of initiation in the

investigation, but also China’s subsequent defensive actions taken to maintain those policies.”

Id. USTR also cited Section 307(a)(1)(C) of the Trade Act, arguing that China’s response to the

$50 billion tariff action “has shown that the current action no longer is appropriate” because

“China openly has responded to the current action by choosing to cause further harm to the U.S.

economy, by increasing duties on exports to China.” Id. at 47,975.

        43.      In the months that followed, China and the United States attempted to resolve

their differences through trade negotiations. Based on the progress made with China in those

negotiations, the Trump Administration announced in December 2018, and again in February

2019, that it would delay the scheduled increase in the List 3 duty rate from 10 to 25%. Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

        44.      The trade negotiations ultimately fell apart. In May 2019, USTR announced its

intent to raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019 or June 1,

2019, depending on the day of export. See Notice of Modification of Section 301 Action: China's

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and



                                                   16
        Case 1:20-cv-03404-3JP Document 13               Filed 10/12/20      Page 17 of 34




Innovation, 84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”); see also

Implementing Modification to Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (May 15,

2019). The notice cited China’s decision to “retreat from specific commitments agreed to in

earlier rounds” of negotiations as the basis for the increase in the duty rate. List 3 Rate Increase

Notice, 84 Fed. Reg. at 20,459. Unlike with past imposition of new tariffs, USTR did not seek

public comment but rather simply announced that the increase would occur. Id.

       45.       The duties imposed on products covered by List 3 remain in effect as of the date

of this Complaint, with the exception of the limited number of products for which USTR

extended its originally granted exclusions from the List 3 duties. See, e.g., Notice of Product

Exclusion Extensions: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 48,600 (Aug. 11, 2020).

       B.        List 4

       46.       On May 17, 2019, shortly after it published notice of its decision to increase the

duty rate on imports covered by List 3, USTR announced its intent to proceed with yet another

list—List 4—covering even more products subject to additional duties. Under USTR’s proposal,

List 4 would impose an additional duty of 25% ad valorem on products worth $300 billion.

Request for Comments Concerning Proposed Modification of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 22,564, 22,564 (May 19, 2019). USTR explained that its decision was

motivated by China’s “retreat[] from specific commitments made in previous [negotiating]

rounds [and] announce[ment of] further retaliatory action against U.S. commerce.”




                                                 17
        Case 1:20-cv-03404-3JP Document 13               Filed 10/12/20     Page 18 of 34




       47.      Similar to the process it followed for List 3, USTR invited the public to

comment on proposed List 4 and participate in a hearing. Id. The public submitted nearly 3,000

comments. Docket No. USTR-2019-0004, https://beta.regulations.gov/document/USTR-2019-

0004-0001. Despite the opportunity to comment, the timeline for participation in the hearing left

little room for meaningful input: USTR required witnesses to submit drafts of their testimony by

June 10, 2010, some seven days before the deadline for fully developed written comments, and

then it again limited witnesses to five minutes of testimony at the hearing. Id.

       48.      On August 1, 2019, citing China’s failure to follow through on agricultural

purchases and to reduce exports of fentanyl flowing into the United States, President Trump

announced that the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad

valorem. @realDonaldTrump, TWITTER (Aug. 1, 2019, 1:26 PM EDT),

https://twitter.com/realDonaldTrump/status/1156979446877962243 (noting a “small additional

Tariff of 10% on the remaining 300 Billion Dollars of goods and products coming from China

into our Country”).

       49.      On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches.

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20,

2019). List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion,

effective September 1, 2019. Id. at 43,305. List 4B would impose a 10% ad valorem duty on the

remaining goods (with limited exclusions “based on health, safety, national security, and other

factors”), effective December 15, 2019. Id. at 43,305. Once again, USTR did not address any of

the nearly 3,000 comments submitted or any of the testimony provided by witnesses, other than

to claim that its determination “takes account of the public comments and the testimony.” Id.



                                                 18
        Case 1:20-cv-03404-3JP Document 13                Filed 10/12/20      Page 19 of 34




        50.      As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of

the Trade Act, stating that it may modify its prior action taken pursuant to Section 301 of the

Trade Act if (1) “[t]he burden or restriction on United States commerce” imposed by the

investigated foreign country practice “has increased or decreased,” or (2) “the action . . . is no

longer appropriate.” Id. at 43,304. But instead of finding any increased burden on U.S.

commerce from the practices that were the subject of USTR’s investigation, USTR merely

pointed to “China’s subsequent defensive actions taken to maintain those unfair acts, policies,

and practices as determined in that investigation,” including retaliatory tariffs on U.S. imports,

retreating from commitments during negotiations, and devaluing its currency. Id.

        51.      Just ten days later, USTR published notice of its decision to increase the tariff

rate applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR

explained that it increased the tariff rate because, shortly after it finalized List 4A and List 4B,

“China responded by announcing further tariffs on U.S. goods.” Id. at 45, 822. USTR once again

cited China’s retreat from its negotiation commitments and devaluation of its currency as

grounds for its action. Id.

        52.      Recognizing that List 4A would cause substantial harm to U.S. companies and

consumers, as well as the U.S. economy, USTR in June 2019 invited the public to seek

exclusions from List 4A duties on a product-specific basis. Procedures for Requests to Exclude

Particular Products from the August 2019 Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

84 Fed. Reg. 57,144 (Oct. 24, 2019). USTR granted a limited number of these requests on a



                                                  19
         Case 1:20-cv-03404-3JP Document 13               Filed 10/12/20      Page 20 of 34




rolling basis through August 5, 2020. Notice of Product Exclusions and Amendments: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 85 Fed. Reg. 48,627 (Aug. 11, 2020).

         53.     On December 18, 2019, as a result of successfully negotiating a limited trade

deal with China, USTR published notice that it would “suspend indefinitely the imposition of

additional duties of 15 percent on products of China covered by” List 4B. Notice of Modification

of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). USTR also

stated its intent to reduce the tariff rate applicable to products covered by List 4A, id., an action

that ultimately became effective on February 14, 2020, when USTR halved the applicable duty

rate, Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741 (Jan. 22,

2020).

         54.     In the months that followed, the United States and China implemented the

limited trade deal that they negotiated near the end of 2019. OFFICE OF THE UNITED STATES

TRADE REPRESENTATIVE, United States and China Reach Phase One Trade Agreement (Dec. 13,

2019), https://ustr.gov/about-us/policy-offices/press-office/press-releases/2019/december/united-

states-and-China-reach. During that time, Defendants declined to impose additional duties on

imports covered by List 4B, presumably because China had agreed to some new, unrelated

obligations under the limited trade deal.

         55.     The duties imposed on products covered by List 4A remain in effect as of the

date of this Complaint. Although the proposed duties on products covered by List 4B remain

suspended, President Trump has continued to threaten to impose them if China does not meet its



                                                  20
        Case 1:20-cv-03404-3JP Document 13               Filed 10/12/20      Page 21 of 34




obligations under their limited trade deal. See, e.g., @realDonaldTrump, TWITTER (June 22,

2020, 10:22 PM EDT), https://twitter.com/realDonaldTrump/status/12752528142006447618

(“The China Trade Deal is fully intact. Hopefully they will continue to live up to the terms of the

Agreement!”).

                                   STATEMENT OF CLAIMS

                                              COUNT ONE

    (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

        56.      Paragraphs 1 through 55 are incorporated by reference.

        57.      The Declaratory Judgment Act authorizes any court of the United States to

“declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

        58.      The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 3 and List 4A tariffs.

        59.      Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). USTR failed to predicate its actions giving rise to List 3 and List 4A on any

such determination.

        60.      If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,” to

take within “12 months after the date on which the investigation is initiated.” 19 U.S.C.

 § 2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 3 occurred in September 2018, over a

 year after USTR initiated the underlying Section 301 investigation on August 18, 2017.



                                                 21
        Case 1:20-cv-03404-3JP Document 13                Filed 10/12/20      Page 22 of 34




 Moreover, USTR’s actions giving rise to List 4A occurred in August 2019, over a year after

 USTR initiated the underlying Section 301 investigation on August 18, 2017.

       61.       Section 307 of the Trade Act authorizes USTR to “modify or terminate” an

action taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S.

commerce from the foreign country’s investigated unfair acts, policies, or practices increases or

decreases. 19 U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit

Defendants to increase tariffs for reasons unrelated to the acts, policies, or practices that USTR

investigated pursuant to Section 301 of the Trade Act. Congress did not authorize USTR to

escalate its focused investigatory findings into an open-ended trade war.

       62.       Section 307 of the Trade Act also authorizes USTR to “modify or terminate”

an action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is

no longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does not

authorize Defendants to increase tariff actions that are no longer “appropriate,” but rather

only to delay, taper, or terminate such actions.

       63.       Brunswick Corporation is therefore entitled to a declaratory judgment that

Defendants’ actions giving rise to List 3 and List 4A are ultra vires and contrary to law.

                                           COUNT TWO

             (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       64.       Paragraphs 1 through 55 are incorporated by reference.

       65.       The APA authorizes the Court to hold unlawful and set aside agency action that

is: “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

                                                   22
        Case 1:20-cv-03404-3JP Document 13              Filed 10/12/20     Page 23 of 34




       66.      Defendants exceeded their authority under the Trade Act in promulgating List 3

and List 4A and therefore acted “not in accordance with the law” and “in excess of statutory

authority” for the reasons set forth in Count One.

       67.      Defendants failed to offer any evidence for any asserted “increased burden”

from China’s intellectual property policies and practices that were the subject of USTR’s

Section 301 investigation.

       68.      Defendants also promulgated List 3 and List 4A in an arbitrary and capricious

manner because they did not provide a sufficient opportunity for comment, failed to meaningfully

consider relevant factors when making their decisions, and failed to adequately explain their

rationale. Defendants’ preordained decision-making resulted in the unlawful imposition of

tariffs on imports covered by List 3 and List 4A whose value exceeds $300 billion.

                                              ***

                                    PRAYER FOR RELIEF

       69.      Wherefore, Brunswick Corporation respectfully requests that this Court:

       (1) declare that Defendants’ actions resulting in tariffs on products covered by List 3 and

       List 4A are unauthorized by, and contrary to, the Trade Act;

       (2) declare that Defendants arbitrarily and unlawfully promulgated List 3 and List 4A in

       violation of the APA;

       (3) vacate the List 3 and List 4A rulemaking;

       (4) order Defendants to refund, with interest, any duties paid by Brunswick Corporation

       pursuant to List 3 and List 4A;




                                                23
       Case 1:20-cv-03404-3JP Document 13              Filed 10/12/20      Page 24 of 34




      (5) permanently enjoin Defendants from applying List 3 and List 4A against Brunswick

      Corporation and collecting any duties from Brunswick Corporation pursuant to List 3 and

      List 4A;

      (6) award Brunswick Corporation its costs and reasonable attorney fees; and

      (7) grant such other and further relief as may be just and proper.

                                            Respectfully submitted,

                                            /s/ Wm. Randolph Rucker
                                            Wm. Randolph Rucker
                                            Kathleen Murphy
                                            Douglas Heffner
                                            James Sawyer
                                            Richard Ferrin
                                            Nicolas Guzman
                                            FAEGRE DRINKER BIDDLE & REATH LLP
                                            191 N. Wacker Drive, Suite 3700
                                            Chicago, IL 60606
                                            Telephone: (312) 569-1000
                                            Counsel to Brunswick Corporation, Attwood
                                            Corporation, Garelick Mfg. Co., Land ‘N’ Sea
                                            Corporation, Lenco Marine Solutions, LLC, Power
                                            Products, LLC, Brunswick Family Boat Co, Inc.,
                                            and Blue Sea Systems, Inc.

October 12, 2020




                                               24
      Case 1:20-cv-03404-3JP Document 13   Filed 10/12/20     Page 25 of 34




               ATTACHMENT: LIST OF HTSUS SUBHEADINGS


4411.14.9090               4016.93.5020                     7318.15.2095
4421.99.9780               4016.93.5050                     7318.15.5090

8310.00.0000               4016.99.5500                     7318.15.6010

8414.59.6590               4016.99.6050                     7318.15.6070

9401.79.0046               4202.92.1000                     7318.15.8030
7318.29.0000               4202.92.3131                     7318.15.8055

3506.91.5000               4202.92.4500                     7318.15.8066
3824.99.9297               4202.99.9000                     7318.15.8069
3917.33.0000               4412.33.5700                     7318.15.8082
3923.10.9000               4819.10.0040                     7318.19.0000

3923.21.0095               4819.40.0020                     7318.21.0090

3923.50.0000               5603.12.0090                     7318.22.0000
3923.90.0080               5607.50.4000                     7318.24.0000

3926.90.3000               5609.00.3000                     7318.29.0000

3926.90.4510               5705.00.2030                     7326.90.8688
3926.90.4590               5806.10.2400                     7411.21.1000

4008.29.2000               5806.32.2000                     7412.20.0025
4009.11.0000               5808.10.4000                     7412.20.0035
4009.22.0050               7019.39.5000                     7412.20.0045

4009.31.0000               7307.19.9060                     7412.20.0085

4009.32.0050               7307.22.1000                     7415.39.0000

4010.39.1000               7307.22.5000                     7419.99.5050

4016.10.0000               7307.29.0090                     7616.10.7090

4016.91.0000               7307.92.9000                     7616.10.9090

4016.93.1010               7307.99.5060                     7616.99.1000

4016.93.1050               7312.10.2000                     7616.99.5160
4016.93.5010               7318.15.2061                     7616.99.5190
      Case 1:20-cv-03404-3JP Document 13   Filed 10/12/20     Page 26 of 34




7907.00.6000               8481.80.9015                     8544.42.9090

8204.20.0000               8481.80.9040                     8545.20.0000

8205.59.5560               8481.80.9050                     8546.90.0000
8302.49.6055               8483.10.1050                     8708.99.8180

8302.49.6085               8483.10.3050                     8903.10.0015

8308.90.9000               8483.10.5000                     8903.10.0045
8409.91.1080               8483.20.8080                     8903.10.0060

8409.91.9210               8483.40.5010                     9029.10.8000
8409.91.9290               8483.40.5050                     9401.69.8031

8409.91.9990               8483.90.5000                     9401.79.0035
8409.99.9290               8483.90.5090                     9401.80.2031
8409.99.9990               8504.40.9550                     9401.90.5081

8412.90.9005               8504.40.9580                     9403.70.8031
8412.90.9015               8511.10.0000                     9405.40.6000
8412.90.9085               8511.30.0040                     9405.40.8440
8413.20.0000               8511.40.0000                     9401.90.3580

8413.30.9060               8511.50.0000                     3923.50.0000
8413.30.9090               8511.90.6040                     4016.93.5050

8414.20.0000               8531.90.9001                     4016.99.6050

8414.59.6590               8533.39.0080                     4202.92.3131
8414.80.9000               8534.00.0020                     7312.10.5000

8421.23.0000               8534.00.0040                     7318.15.4000

8421.31.0000               8534.00.0080                     7318.15.6080
8424.20.1000               8534.00.0095                     7318.15.8020

8471.90.0000               8536.61.0000                     7318.15.8030

8479.89.9499               8536.69.8000                     7318.15.8085

8481.30.1010               8537.10.9170                     7318.21.0090

8481.80.1085               8543.90.8885                     7318.22.0000

8481.80.9005               8544.42.2000                     7318.29.0000


                                      2
      Case 1:20-cv-03404-3JP Document 13   Filed 10/12/20     Page 27 of 34




7326.90.8688               7318.14.1060                     7412.20.0045

8302.49.6085               7318.15.8055                     7412.20.0090

8310.00.0000               7318.15.8069                     8302.10.6090
8471.50.0150               7318.29.0000                     8302.49.4000

8473.30.1180               7412.20.0035                     8302.49.6055

8483.10.3050               7415.29.0000                     8302.49.8090
8483.10.5000               7616.10.9030                     8481.80.3090

8501.40.2020               7616.10.9090                     8481.80.5060
8504.40.9520               7616.99.5190                     8481.80.5090

8517.62.0010               8302.49.6055                     8481.80.9015
8517.62.0020               8409.91.1080                     8514.20.4000
8536.69.8000               8409.91.9290                     8518.40.2000

8537.10.9150               8409.91.9990                     8527.21.4040
8537.10.9160               8413.20.0000                     8531.10.0045
8537.10.9170               8413.30.9060                     8536.69.8000
8544.20.0000               8479.89.9499                     8538.90.1000

8544.42.2000               8483.90.5090                     8543.70.7100
8544.42.9090               8511.30.0080                     8544.42.1000

9029.10.8000               8511.50.0000                     8544.42.2000

9029.90.2000               8543.90.8885                     8547.20.0000
9403.20.0080               8544.42.9090                     8547.90.0010

9403.20.0090               8547.20.0000                     9401.90.3580

9403.90.8041               4016.99.6050                     9405.40.6000
4009.11.0000               7326.90.8688                     3923.10.9000

4009.32.0050               8504.40.9580                     3923.50.0000

4016.93.5010               3922.90.0000                     3923.90.0080

4016.93.5050               4016.99.6050                     3926.90.3000

4016.99.6050               7403.21.0000                     3926.90.4590

7307.99.5060               7412.20.0035                     4016.10.0000


                                      3
      Case 1:20-cv-03404-3JP Document 13   Filed 10/12/20     Page 28 of 34




4016.93.5050               7326.90.8688                     8543.90.8885

4016.99.6050               7415.29.0000                     8544.42.2000

4202.92.4500               7616.99.5160                     8544.42.9090
4819.10.0040               7616.99.5190                     8708.50.9500

5604.10.0000               7907.00.2000                     8708.80.6590

5607.49.2500               8302.49.6055                     8708.99.8180
5607.49.3000               8302.49.6085                     8716.80.5090

5607.50.3500               8302.49.8090                     8716.90.5060
5607.50.4000               8409.91.9290                     9401.71.0031

5609.00.3000               8413.20.0000                     9401.79.0015
5609.00.4000               8414.59.6590                     9401.79.0050
5903.20.2500               8424.30.9000                     9401.80.2031

7308.30.1000               8425.19.0000                     9401.80.6030
7315.82.1000               8425.49.0000                     9401.90.3580
7315.82.3000               8479.89.9499                     9401.90.5081
7315.82.5000               8481.80.9005                     9403.20.0090

7316.00.0000               8481.80.9050                     9403.90.8041
7318.14.1030               8483.90.5000                     9405.40.6000

7318.15.6070               8483.90.5090                     9405.40.8440

7318.15.6080               8501.40.6040                     9405.92.0000
7318.15.8069               8504.40.9550                     4016.99.6050

7318.15.8082               8504.40.9580                     5609.00.4000

7318.19.0000               8512.20.2080                     7308.30.1000
7318.22.0000               8512.30.0040                     7318.15.8082

7318.23.0000               8531.90.9001                     7318.29.0000

7318.24.0000               8536.61.0000                     7326.90.8660

7318.29.0000               8536.69.8000                     7326.90.8688

7326.20.0090               8537.10.9150                     8302.49.6055

7326.90.8660               8537.10.9170                     9401.71.0031


                                      4
      Case 1:20-cv-03404-3JP Document 13   Filed 10/12/20     Page 29 of 34




9401.79.0015               7324.10.0050                     3917.39.0050

9401.79.0050               7326.90.8675                     3923.21.0011

9401.90.5081               7326.90.8688                     3926.90.3000
9403.20.0090               7411.21.1000                     3926.90.4510

3917.39.0050               7419.99.5050                     3926.90.4590

3923.10.9000               8302.10.6090                     4006.90.5000
3923.29.0000               8302.30.3060                     4016.93.5010

3923.90.0014               8302.49.6055                     4016.93.5050
3926.90.4590               8302.49.6085                     4202.12.8980

4016.99.6050               8418.99.8060                     4202.19.0000
4201.00.6000               8425.31.0100                     4202.92.9700
4202.92.0807               8425.49.0000                     4819.10.0040

4202.92.0809               8504.40.9550                     4821.10.4000
4202.92.3131               8504.40.9580                     4821.90.4000
4819.10.0040               8512.30.0020                     5808.10.7000
5607.49.2500               8539.21.2080                     6505.00.2590

5607.49.3000               8708.29.5060                     7011.10.1000
5607.50.3500               8708.99.8180                     7312.10.6030

5607.50.4000               8716.90.5060                     7317.00.6560

5609.00.3000               8903.10.0060                     7317.00.7500
5609.00.4000               9401.71.0031                     7318.15.2010

7307.29.0090               9403.20.0081                     7318.15.8085

7315.82.1000               9403.70.4031                     7318.22.0000
7315.82.5000               9405.40.6000                     7320.90.5060

7316.00.0000               9405.40.8410                     7326.19.0080

7318.15.2046               9405.40.8440                     7326.20.0090

7318.15.4000               8534.00.0020                     7326.90.1000

7318.24.0000               8544.42.9090                     7326.90.2500

7318.29.0000               3506.91.5000                     7326.90.8688


                                      5
      Case 1:20-cv-03404-3JP Document 13   Filed 10/12/20     Page 30 of 34




7407.10.5050               8504.40.7018                     8535.40.0000

7616.99.5190               8504.40.8500                     8536.61.0000

8202.10.0000               8504.40.9510                     8536.69.8000
8203.10.3000               8504.40.9520                     8537.10.9150

8203.20.2000               8504.40.9530                     8537.10.9160

8203.20.6030               8504.40.9540                     8537.10.9170
8203.20.6060               8504.40.9550                     8539.21.2080

8203.20.8000               8504.40.9570                     8539.21.4040
8203.30.0000               8504.40.9580                     8544.20.0000

8203.40.3000               8504.50.8000                     8544.42.2000
8203.40.6000               8504.90.2000                     8544.42.9010
8205.10.0000               8507.10.0060                     8544.42.9090

8205.40.0000               8507.20.8030                     8546.90.0000
8205.59.1000               8507.20.8031                     8547.20.0000
8205.59.8000               8507.20.8040                     8708.99.8180
8205.70.0090               8507.20.8041                     9403.20.0090

8207.20.0040               8507.20.8091                     9405.40.6000
8207.50.8000               8511.20.0000                     9405.40.8200

8211.93.0060               8511.50.0000                     9405.40.8410

8302.10.9090               8512.20.2080                     9405.40.8440
8302.30.3060               8512.30.0040                     9405.92.0000

8302.30.6000               8512.40.4000                     3402.20.5100

8302.49.4000               8517.69.0000                     3917.39.0050
8302.49.6085               8522.90.3600                     3926.90.4590

8309.90.0000               8522.90.8081                     4006.90.5000

8414.59.6595               8531.20.0040                     4016.93.5010

8471.80.1000               8531.90.9001                     4016.99.6050

8504.31.2000               8534.00.0040                     4202.92.4500

8504.31.6000               8534.00.0095                     5911.90.0080


                                      6
      Case 1:20-cv-03404-3JP Document 13   Filed 10/12/20     Page 31 of 34




7318.15.8020               7318.15.4000                     7324.10.0010

7318.29.0000               7419.91.0050                     7324.90.0000

7320.90.5060               8302.49.6085                     7326.90.8660
7326.90.2500               8302.49.8090                     7326.90.8688

7326.90.8688               8418.10.0010                     7403.21.0000

8203.20.6060               8481.80.5060                     7412.20.0035
8203.30.0000               8512.20.2080                     7419.99.5010

8205.70.0090               8518.40.2000                     7616.10.3000
8479.89.9496               8536.69.8000                     7616.99.5175

8479.89.9499               8537.10.9150                     7616.99.5190
8504.31.2000               8543.70.7100                     8205.40.0000
8504.40.8500               8544.42.1000                     8207.50.8000

8504.40.9550               8544.42.2000                     8302.10.6060
8504.40.9580               8544.42.9090                     8302.10.6090
8504.50.8000               9405.40.8200                     8302.49.6055
8512.20.2080               3922.90.0000                     8302.49.6085

8512.40.4000               3923.21.0095                     8302.49.8090
8536.69.8000               3926.90.3000                     8310.00.0000

8538.90.3000               4011.90.2010                     8409.91.9290

8539.21.2080               4016.93.1050                     8414.59.6595
8539.21.4040               4016.93.5050                     8414.80.9000

8539.31.0070               4016.99.6050                     8418.10.0010

8544.20.0000               4811.41.3000                     8471.60.1050
8544.42.2000               5603.13.0010                     8479.89.9499

8544.42.9010               7019.90.5050                     8481.80.5060

8544.42.9090               7307.29.0090                     8481.80.5090

9403.20.0050               7312.90.0000                     8504.40.9540

3925.90.0000               7318.15.8085                     8508.19.0000

7312.10.9090               7322.90.0015                     8512.20.2080


                                      7
      Case 1:20-cv-03404-3JP Document 13   Filed 10/12/20     Page 32 of 34




8518.40.2000               9603908050                       8481905000
8527.21.4040               7318160085                       8528593350
8527.21.4080               9506910030                       8531809041
8527.29.8000               3401190000                       8531809051
8531.20.0040               3926902500                       8539293050
8536.69.8000               3926909985                       9003110000
8543.70.7100
                           3926909990                       9013809000
8543.90.8885
                           3926909996                       9026106000
8544.42.1000
                           4009120050                       9026208000
8544.42.9090
                           4009420050                       9026806000
8708.70.3500
                           4016991000                       9404902000
8716.90.1020
                           4016991500                       3926909990
8716.90.5060
                           4421998800                       3926909996
8903.92.0015
                           4901990010                       4016991500
9106.10.0000
9401.80.6030               6116105520                       4901100040

9401.90.3580               6216005820                       6109901050

9401.90.5081               6307909875                       6307909882
9403.20.0090               6307909889                       6307909885
9403.70.8031               6307909891                       7318160060
9403.90.8041               7306401090                       7318160085
9606.10.8000               7318160060                       7319405050
8504.40.9550               7318160085                       7320205060
8504.40.9580               7319909000                       8305100050
8536.69.8000
                           7320205020                       8471410150
8547.20.0000
                           7608100090                       8517620090
9504202000
                           7608200090                       8523492020
9504208000
                           8443321090                       8523510000
9504909080


                                    8
     Case 1:20-cv-03404-3JP Document 13   Filed 10/12/20     Page 33 of 34




8528592300                6307909889                       9004900000
8528727220                6307909891                       9401901020
9506696020                7318160085                       9404902000
9506910030                7604210090                       9506290080
3926305000                7604291000                       9603500000
3926909985                8302423065                       9603908050
3926909990                8531809041                       4901100040
3926909996                8531809051                       7318160060
6307909889                8907900030                       3926901000
7318160085                9208900080                       3926903500
8301600000                9209926000                       3926909905
8528726460                9507308000                       3926909985
8531809041                3926305000                       3926909990
9111204000                3926909990                       3926909996
8518298000                3926305000                       4009120050
3926909996                3926909990                       4901990070
8302423065                3926909996                       6307909889
8528727220                4009120050                       7223001031
3926305000                4901100040                       7306905000
3926902500                4911100080                       7318160045
3926909930                6210105000                       7318160085
3926909985                6307909889                       7320205060
3926909990                6307909891                       7604101000
3926909996                8301406060                       7604291000
4901100040                8531809051                       8305200000
4901990050                8539293050                       8468100000
4911998000                8907900030                       8507308010


                                   9
     Case 1:20-cv-03404-3JP Document 13   Filed 10/12/20   Page 34 of 34




8507600010                8518298000
8507600020                8521900000
8507904000                8527916080
8521900000                3924905650
8528593350                3926301000
8531809031                3926901000
8536906000                3926909985
8539293050                3926909990
8539293060                3926909996
8539294000                4901990092
9005100080                6307909889
9025805000                6307909891
3926305000                7604210000
3926909985                7609000000
3926909990                8301406060
4911998000                8301600000
7318160045                8302103000
7318160060                8302423065
8507600020                8518210000
8531809051                8518298000
8539293050                8527916080
8539293060                8531809051
8539294000                9401901085
9013809000
9023000000
9603908050
3926909990


                                   10
